ACCEPTED
                                                                                                         14-15-00569-CR
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                  12/17/2015 12:53:40 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                 IN THE COURT OF APPEALS
                  FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                               AT HOUSTON, TEXAS
                                                                                       FILED IN
                                                                               14th COURT OF APPEALS
WALTER R. SAM                                      §                                HOUSTON, TEXAS
                                                                               12/17/2015 12:53:40 PM
      Appellant                                    §                            CHRISTOPHER A. PRINE
                                                                                        Clerk
vs.                                                §                    No. 14-15-00569-CR

THE STATE OF TEXAS,                                §

      Appellee                                     §

          MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW, WALTER R. SAM, the Appellant herein, and moves the Court for an
extension of time to file Appellant's Brief in this cause, and in support thereof would show the Court
as follows:

                                                  I.

       The Appellant in this cause was convicted in the 337th District Court of Harris County,
Texas in cause number 1419418 for the offense of Murder. Punishment was assessed at 70 years
Confinement in Texas Department Of Criminal Justice Institutional Division..

                                                  II.

       Counsel files this Motion For Extension Of Time To File Appellant’s Brief, requesting an
extension until January 16, 2016. This Motion For Extension is request because counsel was unable
to complete Appellant’s brief by the expected date December 16, 2015.
                                               III.

      Because of the length of the record, the nature of the issues to be raised in Appellant’s brief,
and Counsel’s recent hospitalization, Counsel was not be able to complete the brief.

        The Appellant hereby requests this extension of time to file Appellant's Brief. Appellant has
a meritorious appeal. This request for additional time to file Appellant’s brief is made in the interest
of justice, and not for the purpose of delay.

         WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's Brief
in this cause until January 16, 2016.
                                                             RESPECTFULLY SUBMITTED,

                                                             WILFORD A. ANDERSON
                                                             708 Main Street, Suite 790
                                                             HOUSTON, TEXAS 77002
                                                            (713) 229-0511



                                                             \S\ Wilford A. Anderson
                                                             WILFORD A. ANDERSON
                                                             SB# 01232300

                                CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby certify that a true and correct copy of the
above and foregoing document was this date provided to the Prosecution.

       Date: December 17, 2015

                                                         \S\ Wilford A. Anderson
                                                         Attorney for Defendant